          Case 2:12-bk-15652-RK                 Doc 1430 Filed 05/01/19 Entered 05/01/19 09:06:20           Desc
                                                  Main Document    Page 1 of 3



                  1   MINNA C. YANG (State Bar No. 187599)
                      myang@wkblaw.com
                  2   CHRISTIAN A. SPECK (State Bar No. 148967)
                      cspeck@wkblaw.com
                  3   WAGNER KIRKMAN BLAINE
                      KLOMPARENS & YOUMANS, LLP
                  4   10640 Mather Blvd., Suite 200
                      Mather, CA 95655
                  5   Telephone:   (916) 920-5286
                      Facsimile:   (916)920-8608
                  6
                      WILLIAM N. LOBEL (State Bar No. 93202)
                  7   wlobel@pszilaw.com
                      PACHULSKI STANG ZIEHL & JONES LLP
                  8   650 Town Center Dr., Ste. 1500
                      Costa Mesa, CA 92626
                  9   Telephone:    (714) 384-4740
                      Facsimile:    (714) 384-4741
                 10
   CL
                      Counsel for Debtor and Debtor-in-Possession
                 11   DALE A. WILLIAMS
LU l/>
ZZ       8
 <
<<       s
         a       12
dl       3
00 =>    t-S
ZO       §S!
<>       p       13
s°s      A o\,

^ to     g y
£z| "I           14                                UNITED STATES BANKRUPTCY COURT
   <* < <*> «                                       CENTRAL DISTRICT OF CALIFORNIA
                 15                                      LOS ANGELES DIVISION

                 16
         g             In re:                                                  Case No. 2:12-bk-15652 RK
                 17
                       DALE ALFRED WILLIAMS,                                   Chapter 1 1
                 18
                                                                               JOINT STATUS REPORT
                 19              Debtor and Debtor-in-Possession.

                 20

                 21
                                TO THE COURT, ALL PARTIES AND THEIR RESPECTIVE COUNSEL OF
                 22
                      RECORD:
                 23
                                1.      Dale Alfred Williams (the "Debtor") and the United States of America on behalf
                 24
                      of its agency, the Internal Revenue Service ("IRS," and with the Debtor, the "Parties"), have met
                 25
                      and conferred regarding a settlement conference in connection with the Debtor 's Objection to
                 26
                      Claim of Internal Revenue Service [Claim No. 11-3] and Motion for an Order Determining
                 27
                      Certain Tax Liability of the Estate Pursuant to Section 505(a) of the Bankruptcy Code.
                 28

                        {14280.00200 /01389197.DQCX.1 }                1
                       STIPULATION TO CONTINUE STATUS CONFERENCE
        Case 2:12-bk-15652-RK               Doc 1430 Filed 05/01/19 Entered 05/01/19 09:06:20                 Desc
                                              Main Document    Page 2 of 3



               1           2.       On April 8, 2019, the Court issued its Findings of Fact on Phase 1 of the Trial

              2    on Debtor's Objection to the Claim of Internal Revenue Service.

              3            3.       On April 8, 2019, the Court also issued its Ruling on Issues of Law Litigated in

              4    Phase 1 of Trial.

              5            4.       On April 9, 201 9, the Parties were ordered to participate in a settlement conference

               6   before Judge Mark S. Wallace of the United States Bankruptcy Court, Central District.

               7           5.       Counsel for Debtor and Counsel for the United States were ordered to contact

               8   Judge Wallace's chambers to schedule the settlement conference and file a joint statement by

               9   April 30, 2019.

              10           6.        The Parties have met and conferred regarding their available dates for the
  a.
              11   settlement conference and on April 26, 2019, Judge Wallace was contacted for available dates on

              12   which to hold the settlement conference.
Si I 3
odd
zO      28
                           7.       Pursuant to the Parties' meet and confer, the Government and the Debtor proposed
< >~
2 <=8   II 13
        ^ z
^ in    g x
              14 numerous dates in July and August to Judge Wallace. However, Judge Wallace's calendar was

s%§ i§        15   not open on any of the Parties suggested dates.
<Op?2
i-iii 16                   8.        Judge Wallace's available dates for the settlement conference are June 21, 2019,

B0 2          17 and September 20, 2019.

              18           9.        Debtor Williams prefers the earlier June date.

              19           10.       Based on Judge Wallace's availability, the United States has requested that the        ;


              20   settlement conference be scheduled on September 20, 2019, for the reasons that follow. The

              21   United States, along with its agency the IRS, is making every effort to attempt to resolve this case

              22 without the need for a Phase II trial or, alternatively, to narrow the issues for a Phase II trial. In

              23   order to facilitate resolution, the IRS is attempting to complete various computations based on

              24   the Court's Rulings issued on April 8, 2019. The United States believes that these computations

              25   will facilitate the resolution of this case and wants to have these computations completed prior to

              26 the settlement conference date so that the parties may have a meaningful settlement conference

              27 with Judge Wallace.            According to the IRS, due to the federal government shutdown from

              28   December 22, 2018 through January 25,201 9, it has been required to extend its limited resources
                     {14280.00200 /01389197.DQCX.1 }                   2
                     STIPULATION TO CONTINUE STATUS CONFERENCE
          Case 2:12-bk-15652-RK              Doc 1430 Filed 05/01/19 Entered 05/01/19 09:06:20            Desc
                                               Main Document    Page 3 of 3



                1   in the last couple of months since the government reopened; and, consequently, is requesting

               2    some additional time to complete these computations. Furthermore, the IRS is requesting some
                                                                                                                       !


               3    additional time because it may need to coordinate with IRS Counsel on some of the issues

                4   involving the computations. For all of these reasons, the IRS is requesting additional time to

                5   complete its computations and have an opportunity to work with Debtor to try to resolve the case

                6   and avoid the need for Phase II trial.

                7
                    Dated: April 30, 2019                       WAGNER KIRKMAN BLAINE
                8                                               KLOMPARENS & YOUMANS, LLP

                9

                                                                By:     Is/ Minna C. Yang
               10
                                                                          MINNA C. YANG
     a.
     —i                                                                   CHRISTIAN A. SPECK
     -J        11
UJ        „                                                              Special Tax Co-Counsel for Debtor
Z2        8
               12                                                        DALE WILLIAMS
Si § 2
zp        »a
                    mm
<>-
          If 13
                     nm
               14

               15   Dated: April            , 2019
15 o Is®                                                        PACHULSKI STANG ZIEHL & JONES LLP
iillf
    11         16

               17                                               By:
                                                                         WILLIAM N. LOBEL
               18                                                        Counsel for Debtor
                                                                         DALE WILLIAMS
               19

               20
                    Dated: April
                                      ?o     _, 2019            NICOLA T. HANNA
               21                                               United States Attorney
                                                                THOMAS D. COKER
               22                                               Assistant United States Attorney
                                                                 Chief, Tax Division
               23

               24
                                                                 By:
               25                                                        K       J.         f:
                                                                         Assistant Understates   Attorney
               26                                                        Attorneys  for the United States of America

               27

               28

                      {14280.00200 /01389197.DQCX.1 }               3
                      STIPULATION TO CONTINUE STATUS CONFERENCE
